GRIMM, Chief Judge.
In this probate matter, the trial court removed Margaret Moore Washington as co-personal representative. She appeals.
On February 3, 1995, respondent filed a motion to dismiss for failure to comply with Rule 84.04(d). The motion was ordered taken with the case. We now sustain the motion and dismiss the appeal.
Appellant’s brief contains four points relied on. They are:
I.
Whether or not the trial court’s removal of appellant as co-personal representative was arbitrary and capricious.
II.
Whether or not the trial court’s action in removing appellant was a denial to certain heirs due process.
III.
Whether or not the trial court’s removal of appellant exceeded its jurisdiction.
IV.
Whether appellant’s conduct was so gross that it required removal.
Rule 84.04(d) requires points relied on to “state briefly and concisely what actions or rulings of the court are sought to be reviewed and wherein and why they are claimed to be erroneous, with citations of authorities thereunder.” A cursory reading of appellant’s points makes it abundantly clear that none of the points comply with Rule 84.04(d). Thummel v. King, 570 S.W.2d 679, 684-85 (Mo. banc 1978).
We have examined the briefs, legal file, and transcript to determine whether there is any plain error. We do not find any, nor do we find any manifest injustice or miscarriage of justice resulting from the trial court’s judgment. Rule 84.13(e). An extended discussion would have no precedential value.
Appeal dismissed.*
AHRENS, P.J., concurs.
KAROHL, J., dissents in separate opinion.

 Respondent's motion to strike addendum to appellant’s brief is denied as moot.